Ford, Judge:
This appeal for reappraisement presents a somewhat unusual situation in that the appeal was filed prior to any appraisement being made by the appraiser and while the appeal was pending before this court the collector proceeded to liquidate the entry. The official records show that the appeal was filed with the collector on May 15, 1950, and-the appraisement of the merchandise was made on March 30, 1951, while the entry was liquidated on July 31, 1951.
When the case was called for a hearing, counsel for the Government moved to dismiss the same on the ground that it had been prematurely filed. Ruling on the motion was reserved, and is now before me for disposition. The record, as set out above, fully supports the motion to dismiss. The motion is granted and the appeal is accordingly dismissed. Of course, as long as this appeal was pending before this court, the collector had no final appraised value upon which to base a legal liquidation. It is my view, however, that the question of the legality of the liquidation is not before me in this proceeding. Judgment will be rendered accordingly.